Case 0:19-cv-62430-UU Document 5 Entered on FLSD Docket 10/30/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-62430-UU

 CARLY BITTLINGMEYER,

        Plaintiff,
 v.

 AFFORDABLE DENTISTRY OF
 SOUTH FLORIDA CORP,

        Defendant.
                                                  /

                                               ORDER

        THIS CAUSE comes before the Court sua sponte.

        On September 30, 2019, Plaintiff filed the complaint. D.E. 1. To date, Plaintiff has not

 served Defendant. Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff SHALL show good cause in writing by

 Monday, November 4, 2019, as to why Plaintiff has failed to serve Defendant. In the alternative,

 Plaintiff SHALL file the verified proof of service by this date and/or state, in detail, why Defendant

 has not yet been served.

        DONE AND ORDERED in Chambers at Miami, Florida, this _30th_ day of October, 2019.



                                                       __________________________________
                                                        UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
